Name: Commission Regulation (EEC) No 1362/86 of 6 May 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/ 197 . 5 . 86 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1362/86 of 6 May 1986 fixing the amount of the subsidy on oil seeds 1986 for colza and rape seed and for August and September 1986 for sunflower seed, the amount of the subsidy on these products has been obtainable only on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1986/87 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the target price for the 1986/87 marketing year and the compensatory amount for September and October 1986 is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 896/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 896/86 Q, as last amended by Regulation (EEC) No 1282/86 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for May and June 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas , in the absence of the target price for the 1986/87 marketing year for colza, rape and sunflower seed and the monthly compensatory amount for September and October 1986 for colza and rape , in the case of advance fixing for July, August, September and October Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 7 May 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for and June 1986 for colza and rape seed . 4 . The amount of the subsidy in the case of advance fixing for July, August, September and October 1986 for colza and rape seed and for August and September 1986 for sunflower seed will however be confirmed or replaced as from 7 May 1986 to take into account the target price which is fixed for these products for the 1985/86 marke ­ ting year and the monthly compensatory amounts for September and October 1986 . Article 2 This Regulation shall enter into force on 7 May 1986 . ( ¢) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 51 , 28 . 2 . 1986, p. 1 . Is) OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 143 , 30 . 5 . 1984, p. 4 . O OJ No L 82, 27 . 3 . 1986, p. 38 . (8) OJ No L 114, 1 . 5 . 1986, p. 35 . 0 OJ No L 266, 28 . 9 . 1983 , p. 1 . 7 . 5 . 86No L 118/20 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1986 . For the Commission Frans ANDRIESSEN Vice-President 7. 5 . 86 Official Journal of the European Communities No L 118/21 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (2) 4th month (2) 5th month (2) 6th month (*) 1 . Gross aids (ECU)  Spain   0,610 0,610 0,586 0,562  Portugal   0,000 0,000 0,000 0,000  Other Member States 31,470 31,283 27,123 26,341 26,837 27,333 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 76,36 75,92 66,02 64,33 65,52 67,09  Netherlands (Fl) 86,04 85,55 74,37 72,46 73,79 75,52  BLEU (Bfrs/Lfrs) 1 443,02 1 434,17 1 262,42 1 224,61 1 247,86 1 265,17  France (FF) 209,92 208,51 183,67 177,17 180,70 185,07  Denmark (Dkr) 261,64 260,03 230,86 224,15 228,38 232,20  Ireland ( £ Irl) 23,176 23,032 20,423 19,784 20,162 20,479  United Kingdom ( £) 18,028 17,899 15,712 15,169 15,480 1 5,654  Italy (Lit) 44 383 44 081 40 405 38 990 39 753 40 333  Greece (Dr) 2 374,82 2 347,40 2 553,66 2 407,70 2 465,57 2 438,70 (b) Seed harvested in Spain and processed :  in Spain (Pta)   0,00 0,00 0,00 0,00  in a Member State listed at (a) (Pta)   3 081,91 2 965,16 3 037,47 3 066,56 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc)   0,00 0,00 0,00 0,00  in a Member State listed at (a) (Esc) .   3 938,85 3 753,22 3 828,52 3 785,90 (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council 's decision . F) Contingent on the Council 's decision on prices and related matters for the 1986/87 marketing year. No L 118/22 Official Journal of the European Communities 7 . 5 . 86 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 1 . Gross aids (ECU) |I  Spain    1,720 1,720  Portugal    0,000 0,000  Other Member States 40,787 40,506 41,599 39,200 39,904 2. Final aids l I (a) Seed harvested and processed in (2) : l l  Federal Republic of Germany \I\ (DM) 98,66 98,01 100,56 94,86 96,49  Netherlands (Fl) 111,16 110,43 113,28 106,86 108,69  BLEU (Bfrs/Lfrs) 1 874,38 1 861,08 1 912,81 1 828,29 1 861,64  France (FF) 274,52 272,40 280,35 269,41 274,75  Denmark (Dkr) 339,85 337,44 346,82 334,05 340,09  Ireland ( £ Irl) 30,139 29,922 30,763 29,598 30,143  United Kingdom ( £) 23,706 23,511 24,269 23,361 23,849  Italy (Lit) 58 054 57 602 59 199 58 928 60 066  Greece (Dr) 3 277,30 3 236,09 3 367,24 3 971,64 4 077,12 (b) Seed harvested in Spain and l l processed : I  in Spain (Pta)    109,94 109,94  in a Member State listed at (a) (Pta) IIIII    3 388,72 3 493,84 (c) Seed harvested in Portugal and processed : II II  in Spain (Esc)    0,00 0,00  in Portugal (Esc)    5 942,37 6 062,17  in a Member State listed at (a) (Esc) I II    5 728,86 5 844,35 3 . Compensatory aids : \  in Spain (Pta)    3 213,98 3 319,10  in Portugal (Esc)    5 690,27 5 805,76 (') Contingent on the Councils decision on prices an related matters for the 1986/87 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multi ­ plied by 1,037269 . ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4nd month 5th month 6th month DM 2,147560 2,142130 2,137060 2,132640 2,132640 2,119260 Fl 2,425660 2,421310 2,417170 2,413780 2,413780 2,403640 Bfrs/Lfrs 43,830700 43,869400 43,888900 43,909900 43,909900 43,924200 FF 6,848480 6,849720 6,851120 6,852740 6,852740 6,861210 Dkr 7,947000 7,941680 7,938660 7,937620 7,937620 7,942700 £ Irl 0,707151 0,709570 0,711501 0,713308 0,713308 0,716879 £ 0,640100 0,641736 0,643318 0,644569 0,644569 0,648276 Lit 1 473,74 1 480,76 1 487,45 1 493,72 1 493,72 1 512,52 Dr 135,198200 136,83620 138,74080 139,94190 139,94190 145,03940 Pta 136,934200 137,50460 138,07760 138,65020 138,65020 140,34090 Esc 143,794400 145,88910 148,06490 150,05010 150,05010 155,92890